         Case 1:20-cv-00186-NONE-SAB Document 74 Filed 07/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                     UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA

 9
     CAROLYN BROWN,                                  Case No. 1:20-cv-00186-SAB
10
                   Plaintiff and Counter-            ORDER REQUIRING DEFENDANT AND
11                 Defendant,                        COUNTERCLAIMANT TO FILE
                                                     RESPONSE TO REQUEST FOR
12          v.                                       SETTLEMENT HEARING

13   PROPERTY AND CASUALTY                           ORDER DIRECTING CLERK OF COURT
     INSURANCE COMPANY OF HARTFORD,                  TO UPDATE ADDRESS FOR MECCA
14                                                   MORGAN
                   Defendant and
15                 Counterclaimant.                  (ECF No. 73)

16

17
     PROPERTY AND CASUALTY
18   INSURANCE COMPANY OF HARTFORD,

19                 Third Party Plaintiff,

20          v.

21   MECCA MORGAN,

22                 Third Party Defendant.

23

24         On September 30, 2020, a settlement conference was held, however, no settlement was

25 reached between the parties. (ECF No. 31.) On June 2, 2021, an order issued denying Plaintiff

26 Carolyn Brown (“Brown”) and Third Party Defendant Mecca Morgan’s (“Morgan”) motion for a
27 second settlement conference and requiring them to provide Defendant and Counterclaimant

28 Property and Casualty Insurance Company of Hartford (“Hartford”) with a confidential


                                                 1
           Case 1:20-cv-00186-NONE-SAB Document 74 Filed 07/29/21 Page 2 of 3


 1 settlement offer prior to the court further considering any request to hold a second settlement

 2 conference. (ECF No. 62.) The order also advised the parties that it would be disinclined to

 3 hold a settlement conference without the personal appearance of Brown and Morgan. The Court

 4 subsequently rejected Brown and Morgan’s other filed requests for a settlement conference that

 5 did not comply with the stated requirement to exchange settlement offers, or for other reasons,

 6 such as the requests being unsigned. (ECF Nos. 64, 67, 71.)

 7          On July 26, 2021, the Court filed a request from Brown and Morgan again requesting a

 8 second settlement conference. (ECF No. 73.) The filing indicates that on July 12, 2021, Brown

 9 and Morgan sent Hartford a confidential settlement offer. The filing also indicates that Morgan

10 has changed her mailing address to 472 South Salina Street, Syracuse, New York 13202.

11          As the Court has previously informed the parties, if the parties are agreeable to

12 participating in a settlement conference, they would be required to file a joint request for a

13 settlement conference to be set. Thus, the Court will not grant any such request without a

14 statement from Hartford. The Court notes that Hartford was previously disinclined to hold a

15 second settlement conference without the personal appearance of Morgan and Brown. The Court

16 would be inclined to require the personal appearance of Brown, though may allow Morgan to

17 appear remotely given her location in New York, if Hartford is amenable to such arrangement.

18 The Court also notes that there is now a pending motion for summary judgment and thus the case

19 may not be in the posture for Hartford to accept a settlement conference at this time.
20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                    2
         Case 1:20-cv-00186-NONE-SAB Document 74 Filed 07/29/21 Page 3 of 3


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Defendant and Counterclaimant Hartford shall file a response to the request for a

 3                  second settlement conference within seven (7) days of entry of this order; and

 4          2.      The Clerk of the Court is DIRECTED to update the address for Mecca Morgan to

 5                  472 South Salina Street, Syracuse, New York, 13202.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        July 29, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
